Thayer, J.,
dissenting: Because I disagree with the majority’s holding that the subsequent bad act evidence was inadmissible, I dissent. As the majority notes, we recently held that in order for subsequent bad act evidence to be admissible to prove the defend*171ant’s earlier state of mind, the subsequent acts must be fairly close in time and in some significant way connected to the material events constituting the crime charged. State v. Hastings, 137 N.H. 601, 605, 631 A.2d 526, 529 (1993). As an aside, the principal case relied upon in Hastings to establish this standard for admissibility, United States v. Watson, 894 F.2d 1345, 1349 (D.C. Cir. 1990), found acceptable a three-month break between the conduct charged and the subsequent similar conduct that the prosecutor put into evidence to demonstrate the defendant’s intent. Here, the defendant’s threat to the police officer occurred within hours of the conduct constituting the crime charged.
The instant case fits squarely within the Hastings standard. The defendant’s attempt to threaten or intimidate the police officer was not, as the majority suggests, connected to the charge only by the “putative similarity of the conduct.” On the contrary, as the trial court stated several times in analyzing the admissibility of the evidence under Rule 404(b), the subsequent attempt to intimidate the police officer was related so closely in time to the conduct charged that it was effectively a continuation of the “whole course of conduct from the previous day or so.” The trial court thus found the subsequent threats to the police officer relevant to show the defendant’s state of mind throughout the course of events.
The defendant’s continued tactic of intimidation and threatening may, as the majority suggests, show a propensity of the defendant to engage in threatening conduct. However, as the majority points out in its prior bad act analysis, even where evidence may demonstrate the defendant’s propensity to engage in violent behavior, it may be admissible if it is also relevant to show his intent. In this case, the State had to bear the burden to show that the defendant purposely terrorized the victim or placed her in fear of imminent bodily injury or physical contact by the use of threats or physical conduct. See RSA 631:4, I(a)-(b) (1986). Particularly where the State must prove that the defendant’s conduct was purposeful, we have held that the trial court may have an even stronger justification for admitting evidence pursuant to Rule 404(b) to show the requisite intent. See State v. Simonds, 135 N.H. 203, 206, 600 A.2d 928, 930 (1991). In this case, the continued threatening behavior is sufficiently probative of the defendant’s state of mind at the time of these ongoing events and of his intent to intimidate and threaten the victim that the trial court did not abuse its discretion in admitting the evidence. See Hastings, 137 N.H. at 604, 631 A.2d at 528 (trial court’s decision to admit 404(b) evidence will not be overturned absent an abuse of discretion). Fur*172ther, the trial court was within its discretion to find that this relevant evidence was not more substantially prejudicial than it was probative. See State v. Tarsitano, 134 N.H. 730, 735-36, 599 A.2d 474, 477 (1991).
Horton, J., joins in the dissent.